Citation Nr: 0825308	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the veteran at a 
private hospital from September 26 to 30, 2005.



ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel





INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1974.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision of the Department of 
Veterans' Affairs (VA) Medical Center in Bay Pines, Florida.


FINDINGS OF FACT

1.  The veteran is not service-connected for any 
disabilities.

2.  The veteran received treatment at a private hospital from 
September 26 to 30, 2005 for a common bile duct stone.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  VA care was feasibly available at the time the veteran 
received treatment of the private hospital in September 2005.

5.  Treatment was not rendered for a medical emergency of 
such a nature that delay would have been hazardous to life or 
health.


CONCLUSION OF LAW

The criteria for reimbursement of payment by VA of the cost 
of unauthorized medical services provided by the private 
hospital from September 26 to 30, 2005 have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2007); 38 C.F.R. 
§§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 73 Fed. Reg. 23,353 
(Apr. 30, 2008).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  In this case, while the VCAA notice was sent after 
the initial adjudication, the issue was readjudicated in the 
SOC; therefore, any timing error has been cured.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).

In this case, VCAA notice was not provided to the appellant 
until August 2006.  After carefully reviewing the record, the 
Board concludes that the presumption of prejudice has been 
rebutted in this case based on the appellant's actual 
knowledge of the applicable criteria and what was needed to 
substantiate the claim.  The August 2006 letter and 
attachments advised the appellant of the provisions relating 
to the VCAA.  Specifically, the appellant was advised in this 
letter that VA would obtain all evidence kept by VA and any 
other Federal Agency, including VA facilities.  The appellant 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as a release form was 
completed for such.  The letter specifically informed the 
appellant that for records the appellant wished for VA to 
obtain on the appellant's behalf enough information about the 
records was to be provided so that VA could request them from 
the person or agency that has them.

The appellant is obviously aware of what is required of the 
appellant and of VA.  Indeed, the appellant submitted 
evidence and argument in support of the claim, which leads 
the Board to conclude that the appellant is well informed and 
actually aware of the criteria for reimbursement to be 
authorized.  See VA Form 9, signed October 2006.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice 
is not required where there is no reasonable possibility that 
additional development will aid the claimant).

The Board also finds that reasonable efforts have been made 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, the veteran's September 
2005 treatment records are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons enumerated above finds that the development of the 
claim has been consistent with the provisions of the law.

Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

II. Laws and regulations, factual background and analysis

The appellant is seeking entitlement to reimbursement for 
medical care rendered to the veteran by a private facility 
from September 26 to 30, 2005.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services not previously authorized.  See 38 
U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725.  See also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).

In this case, the appellant has not argued, nor does the 
evidence suggest, that prior authorization for the private 
hospitalization in September 2005 had been obtained.  Thus, 
the pertinent issue is whether the appellant is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick, supra.

The veteran was not treated in September 2005 for any 
service-connected disabilities.  In fact, the veteran is not 
currently service-connected for any disabilities.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  
Because the veteran has not met the requirements of (a), the 
Board need not address (b) and (c).   Accordingly, the 
criteria for reimbursement under 38 U.S.C.A. § 1728 are not 
met.

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2006).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In the instant case, there is no indication that a layperson 
would have reasonably expected any delay in treatment would 
have been hazardous to his life or health.  At the time that 
he presented to the hospital on September 26, 2005, he 
reported a two week history of anorexia, an eight pound 
weight loss, jaundice, and abdominal discomfort (which he 
described as "bloating").  However, he denied any specific 
or localized discomfort.  It was noted that he had a history 
of alcohol abuse, with obstructive hepatitis, cirrhosis, and 
chronic pancreatitis (that had required hospitalization two 
years previously).  At the emergency room, he did not 
complain of any specific discomfort.  He had marked 
conjunctival icterus, facial and palmar erythema, and was 
very jaundiced.  His gallbladder was palpable.  There was no 
tenderness or palpation to either the right or left upper 
abdominal quandrants.  There was no rebound or guarding, 
although there were palpable ascites present.  He had muscle 
wasting characteristic of cirrhosis.  He underwent ERCP/EGD 
and an ultrasound-guided paracentesis, both of which he 
tolerated well.  He was found to have a bile duct stone.  He 
was in no distress throughout the period of hospitalization.  
On the 30th, he expressed his desire to leave the hospital 
and he was told to follow-up with his physician in three to 
five days time.  Therefore, a reasonable layperson would not 
have concluded that these complaints represented a worsening 
of a condition that had been present for years.  While the 
appellant has stated that the veteran was extremely ill at 
the time and could not be transferred to a VA facility, the 
objective hospital records simply do not demonstrate that he 
was so ill or in such discomfort that he could not have been 
transferred.  There was no indication in the treatment 
records that support a conclusion that the veteran's 
condition was immediately threatening to life or health.

Moreover, the appellant has not presented any objective 
evidence that would indicate that VA facilities were not 
available.  Therefore, it cannot be found that VA facilities 
were not feasibly available.

As a consequence, the requirements that the condition be of 
such a nature that a prudent layperson would have reasonably 
expected that a delay in seeking immediate medical attention 
would have been hazardous to life or health, and that a VA or 
other Federal facility was not feasibly available, have not 
been met in this case.

In summary, for the reasons expressed above, the Board finds 
that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the veteran received from September 26 to 30, 2005, 
under the provisions of both 38 U.S.C.A. §§ 1725 and 1728. 
The appeal must regretfully be denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the veteran at a 
private hospital from September 26 to 30, 2005 is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


